Title: Arthur S. Brockenbrough to Alexander Garrett, 18 March 1819
From: Brockenbrough, Arthur S.
To: Garrett, Alexander


          
            
              Sir
               Richmond March 18h 1819
            
            A paper was put into my hands a few days since desiring me to make two distinct proposals relative to the proctorship to the University—
            1st What salary I should require to superintend the buildings at the University with the advantage (exclusively) of boarding the students so soon as a Hotel could be built for that purpose, the fare at which to be prescribed by the visitors, the  Proctor to render at the University? To the above query I must say I consider of the duty of the Proctor (as layed down in the act establishing the Central College) is a very arduous undertaking and consequently should expect to be amply compensated for the trouble—I should require a house & fuel to be furnished me and a salary of twelve hundred Dollars pr Ann: with the (exclusive) advantage of boarding the students &c—
            2nd  Query—What salary would I require with the prevelage of becoming the undertaker of the wood work of the buildings and that of boarding the students as afore said?
            With the prevelage of becoming an undertaker of a part of the wood work (the price to be regulated by other work executed on the ground) I should require five pr cent on the amt of work superintended, except the wood work which I might contract to finish, with the advantage of boarding &c—
            The advantage of boarding the students in either case will only compensate for keeping an establishment of that kind—the duties attached to the proctorship would require a salary after the buildings are completed—
            If either of my propositions are acceeded to, in accepting the p Proctorship I should subject myself to many inconveniences and losses by breaking up here and moving to the University and forego many advantages at present enjoyed—I have employment here in my line for several months and am in the service of the state as  superintendent of the Public improvements a $100 pr month—
            If my answers are satisfactory you will please address a letter to me as soon as possible that I may make arrangements to be at the University by the 29t to meet the visitors
            I am Sir respectfully
            
               Your Obt Sevt
              A. S. Brockenbrough
            
          
          
            P.S. Since writing the foregoing I have concluded I would go up to the University in order to meet the visitors on the 29t notwithstanding if an opportunity should offer I shall be obliged to you to write me, I shall  set out from here on friday next
            
              A. S. Brockenbrough
            
          
        